IRE 334069


SECOND AMENDMENT TO REAL ESTATE
PURCHASE AND SALE AGREEMENT

          THIS SECOND AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT
(“Second Amendment”) is made effective as of this 12h day of January, 2007, by
and between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation (“Seller”) and NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware
limited partnership (“NTS”) and OVERLOOK ASSOCIATES, LLC a Colorado limited
liability company (“Overlook Associates”). NTS and Overlook Associates are
hereinafter referred to collectively as “Buyer.”

          WHEREAS, Seller and Buyer entered into that certain Real Estate
Purchase and Sale Agreement with an Effective Date of December 8, 2006, as
amended by that certain First Amendment dated January 8, 2007 (collectively, the
Agreement”).

          WHEREAS, Buyer and Seller desire to further amend the Agreement.

          NOW THEREFORE, in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

          1.    Buyer hereby agrees that Buyer’s execution of this Second
Amendment shall be considered its delivery of the Approval Notice attached as
Exhibit L to the Agreement, and that Buyer has chosen to proceed under the terms
of the Agreement, subject to the terms and conditions contained in this Second
Amendment. Seller agrees that this Second Amendment when executed and delivered
by Buyer shall constitute Buyer’s Approval Notice, subject to the terms and
conditions contained in this Second Amendment.

          2.    Buyer or Seller shall have the right to terminate the Agreement
should the parties be unable to reach a mutually acceptable agreement with
respect to radon remediation at the Property. Buyer agrees to contract with
Terracon within two (2) days of full execution of this Second Amendment to
undertake a thirty (30) day radon test of all first floor units at the Property.
The scope and protocol of the testing must be approved by Seller in writing. If
all of the test results are below the federal guideline of 4.0 picoCuries, Buyer
shall be given a credit at Closing in an amount equal to the cost of the testing
as set forth in Buyer’s contract with Terracon. If any of the units tested are
at or above the federal guideline of 4.0 picoCuries, Buyer and Seller will
attempt to reach an agreement on both the scope of work necessary to remediate
and the associated estimated cost of the remediation. If Buyer and Seller agree
on a scope of work and associated estimated cost of the remediation, Buyer shall
receive a credit for such amount at Closing. If Buyer and Seller cannot reach an
agreement on

1

--------------------------------------------------------------------------------

or before March 2, 2007, either party may terminate this Agreement by written
notice to the other party, in which case this Agreement will terminate in
accordance with the Section hereof entitled Non-Default Termination.

          3.    The definition of Closing Date in Article 2 is hereby deleted
and replaced with March 14, 2007, or such earlier date as mutually agreed to
between Buyer and Seller.

          4.    The definition of Additional Earnest Money is hereby deleted and
replaced with Seven Hundred Fifty Thousand Dollars ($750,000.00).

          5.    Section 3.1(a) is hereby amended and Seller hereby discloses to
Buyer its receipt of three (3) notices dated December 18, 2006, from the
Louisville Metro Board of Health Environmental Health & Protection which are
attached hereto and incorporated herein as Exhibit A.

          6.    The skylight panels in the Property’s clubhouse will be replaced
in accordance with a contract entered into between Seller’s agent and Stanley
Schultze & Co., Inc. on October 6, 2006, as amended by letter to Overlook Attn:
Susan Hatter, from Alan L. Gates of Stanley Schultz & Co., Inc., regarding
flashing repairs for skylights in the amount of $29,000 (the “Skylight
Contract”). It is contemplated that this work will be completed prior to
Closing; however, should the work not be completed prior to the Closing Date,
Seller shall assign its interest in the Skylight Contract to Buyer and credit
Buyer at Closing with any amounts remaining due and unpaid under the Skylight
Contract.

          7.    Buyer shall receive a credit at Closing in the amount of $29,500
to recondition two trash compactors at the Property, as more specifically
described in the bid from Suburban Construction Services, LLC submitted January
8, 2007. 2007.

          8.    Buyer shall receive a credit at Closing in the amount of $11,170
in connection with Buyer’s cost of introducing the Sentricon Termite Colony
Elimination System to an additional 6 buildings and two garages at the Property.

          9.    Buyer shall receive a credit at Closing in the amount of $25,360
to replace the Palladium window in the Property’s Clubhouse as more specifically
described in the bid from Weber Windows dated January 8, 2007.

          10.    Buyer shall receive a credit at Closing in the amount of
$19,900 for brick repair to the Property as detailed in the proposal from Martin
& McDonald Company dated January 5, 2007.

2

--------------------------------------------------------------------------------

          11.    Buyer shall receive a credit at Closing to remove and repair
the column base decay evidenced in four columns located in the indoor pool of
the Property’s clubhouse. The amount of the credit shall be equal to the lesser
of: (i) the amount of a written bid from a qualified, unrelated third party
contractor to complete the work or (ii) $25,000. Both the contractor and the
scope of work must be approved in writing by Seller.

          12.    Buyer shall receive a credit at Closing in the amount of
$45,700 to bring the two swimming pools and spa into compliance with code as
more specifically described in the three bids from Royal Pools of KY, Inc. dated
January 8, 2007.

          13.    Section 4.4 of the Agreement entitled Closing Date Extension is
hereby deleted in its entirety.

          14.    Pursuant to the Agreement Buyer is required to assume all Long
Term Service Contracts as specifically identified on Schedule 2 to Exhibit K of
the Agreement; however, Seller hereby agrees to not require the assumption by
Buyer of the following Long Term Service Contracts: (i) Argen, (ii) Otis
Spunkmeyer, and (iii) Unifirst. Buyer hereby agrees to assume all other Service
Contracts as specifically identified on Schedule 2 to Exhibit K, except for
American Messaging and Evergreen Landscaping. Further, Seller hereby agrees to
provide the necessary notice of termination under the Konica contract in order
for such contract to terminate effective May, 2007.

          15.    All of the terms and conditions of the Agreement, except as
herein modified, shall remain in full force and effect.

          16.    Unless defined otherwise in this Second Amendment, the
capitalized terms appearing herein shall have the same definitions as appear in
the Agreement.

          17.    This Second Amendment may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
instrument and that facsimile signatures shall have the same effect as original
signatures. In proving this Agreement, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.


SIGNATURES ON FOLLOWING PAGE

3

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Second Amendment as
of the day and year first written above.

SELLER: THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY, a Wisconsin corporation

By:    Northwestern Investment Management Company, LLC, a
          Delaware limited liability company, its wholly owned
          affiliate and authorized representative

          By: /s/ James G. Loduha          
          Name: James G. Loduha
          Title: Managing Director



BUYER NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a
Delaware limited partnership

By:   NTS Realty Capital, Inc., a Delaware corporation, its
Managing General Partner

By: /s/ Brian F. Lavin          
Name: Brian F. Lavin
Its: President/CEO



AND

OVERLOOK ASSOCIATES, LLC, a Colorado limited liability
company

By: /s/ John P. Hill, Jr.          
Name: John P. Hill, Jr.
Its: Manager



doc#285112ver3/sae

4